íish, J.
1. Upon the trial of one indicted for the illegal sale of intoxicating liquors, where no specific sale to any particular person is charged in the indictment, the State may prove a sale made at any time within two years prior to the finding of the indictment. Davis v. State, 105 Ga. 783.
2. In the trial of such a case the State is not restricted in its evidence to proof *255of sales which were testified to before the grand jury. Davis v. State, supra, and cases cited ; Com. v. Phelps, 12 Gray, 73 ; People v. Henschell, 12 N. Y. Supp. 46.
Submitted April 22,
Decided April 26, 1902.
Indictment for selling liquor. Before Judge Hart. Greene superior court. March 12, 1902.
James Davison, for plaintiff in error.
H. G. Lewis, solicitor-general, and J. B. Park, contra.
3. Where upon the trial of such a case the State, after submitting evidence in reference to several sales by the accused, voluntarily elected to rely upon a specified one of them, an instruction by the court to the jury, to the effect that if the evidence showed that the accused had made an illegal sale of intoxicating liquor in the county, at any time within two years prior to the finding of the indictment, they would be authorized to convict, even if erroneous, was not cause for a new trial, when the uncontradicted evidence absolutely demanded a verdict of guilty as to the sale upon which the State elected to rely.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.